In a proceeding pursuant to CPLR article 78 to review a zoning resolution of the respondent City Council of the City of Mount Vernon, adopted January 26, 2000, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Leavitt, J.), dated November 17, 2000, which denied the petition and dismissed the proceeding.
*393Ordered that the judgment is affirmed, with costs.
On January 26, 2000, the respondent City Council of the City of Mount Vernon (hereinafter the City Council) adopted a resolution rezoning a 14.55-acre site that is to be developed as a large, multi-tenant retail shopping center, commonly referred to as the Sandford Boulevard Redevelopment Project. The petitioner commenced this proceeding seeking review of the resolution. In the judgment appealed from, the Supreme Court denied the petition and dismissed the proceeding for lack of standing. We affirm.
In the main, the petitioner’s contentions are academic. With the exception of alleged violations of Westchester Administrative Code § 277.71, all of the substantive arguments raised herein were addressed on the merits in a subsequent proceeding and are before this Court on an appeal from a judgment dated October 9, 2001 (see Matter of Village of Pelham v City of Mount Vernon Indus. Dev. Agency, 302 AD2d 397 [decided herewith]. As to the alleged code violations, the petitioner failed to demonstrate standing.
The petitioner’s remaining contention is without merit. Ritter, J.P., Altman, H. Miller and Adams, JJ., concur. [See 186 Misc 2d 301.]